Citation Nr: 1540821	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right eye disorder.

2.  Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1971 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction is currently with the RO in New Yori, New York.  

In July 2014, the Veteran testified during a Central Office hearing before the undersigned Acting Veterans Law Judge in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  The Board notes that the attorney who represented the Veteran at his hearing died in January 2015.  The Veteran has since completed a VA Form 21-22, Appointment of Veterans Service Organization as Veteran's Representative in August 2015, in favor of the Disabled American Veterans (DAV).  

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a right eye has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection for this disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed decision dated in July 1977, a claim for service connection for a right eye condition was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the July 1977 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a right eye disorder. 


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right eye disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to assist and notify the Veteran in apprising him as to the evidence needed to substantiate, and in obtaining evidence pertinent to, his claim to reopen the previously denied issue of entitlement to service connection for right eye disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  With regard to this claim to reopen, the Board is granting in full the benefit sought on appeal.  Thus, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  As noted in the Introduction, the right eye disorder is addressed further in the Remand portion of this decision.

Law and Analysis

In a July 1977 rating decision, the RO denied service connection for a right eye condition on the basis that the disability existed prior to service entrance and was not aggravated thereby.  The Veteran did not appeal this adverse determination, nor did he submit new and material evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

In February 2012, the Veteran sought to reopen the claim.  The current appeal arises from the RO's August 2012 rating decision that continued the previous denial of service connection for a right eye disorder on the basis that new and material evidence sufficient to reopen the claim had not been received.  As noted above, regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The Board finds that new and material evidence has been submitted since the last final rating decision in July 1977 to reopen the service connection claim.  Specifically, the July 1977 rating decision denied the Veteran's claim on the basis that the Veteran had a preexisting cataract in the right eye.  However, since the July 1977 rating decision, the evidence now includes outpatient treatment records which show clinical findings of an ectopic/torn traumatic pupil, of the right eye.  Oddly, there was no mention of a right eye cataract.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  It is also material because it indicates a different diagnosis for the Veteran's right eye problems and suggests its relationship to service- which was not of record at the time of the prior final decision in July 1977.  

Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating the claim on its underlying merits, the Board finds that a remand is necessary for further development. 


ORDER

New and material evidence having been received, the claim for service connection for a right eye disorder is reopened.


REMAND

In light of the Board's finding that the previously denied claim for service connection for right eye disorder is reopened, additional evidentiary development is necessary before a decision can be reached on the merits.

As was noted above, the Veteran has provided credible testimony that he first experienced vision problems during basic training when he fell and hit his right eye while running.  Service treatment records show the Veteran was not noted to have any right eye problems during the clinical evaluation portion of his enlistment physical in August 1971, and visual acuity in his right eye was 20/40.  A right eye cataract was found during a screening optometry examination in several months later.

Presently the Veteran has diagnoses of ectopic/torn traumatic pupil of the right eye and mild myopia with presbyopia.  See VA clinical record dated in May 2012.  As noted previously the examiner noted the Veteran's history of right eye trauma in 1972 resulting in longstanding decreased vision.  

As can be seen, the evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's current right eye disorder and his military service.  Therefore a medical opinion is needed addressing the etiology and onset of his current right eye disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his right eye symptoms that are not already in the claims file.  

2.  Then, schedule the Veteran for a VA examination regarding his right eye condition.  The claims folder must be made available to the examiner for review of the case.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completing the report. 

The examiner should clearly identify all right eye disorders present.  After a thorough examination, the examiner is asked to provide an opinion as to whether any diagnosed right eye disorder, including the previously diagnosed cataract and ectopic/torn traumatic pupil, is at least as likely as not (a degree of probability of 50 percent or higher), related to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, or is in any other way causally related to military service as opposed to some other pathology.  

In providing an opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records, particularly the December 1971 clinical record that documents the Veteran's diagnosis of right eye cataract.  The examiner should then address the Veteran's documented in-service vision problems and diagnosis as the possible onset of, or precursor to, any currently diagnosed right eye disorder.  

The examiner should remain mindful of the fact that the Veteran is competent to say he injured his right eye during service, even if it is not actually documented in service treatment records, and that these assertions must be considered in formulating the requested opinion.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having sustained such an injury during service.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  After the above actions are completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


